 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

DISTRIBUTION AGREEMENT

 

AGREEMENT made this 1st day of October, 2014 by and between Enerpulse
Technologies, Inc., with offices at 2451 Alamo Ave. NE, Albuquerque, NM, 87106
(hereinafter, MANUFACTURER), and Green Bridge Technologies LLC, with offices at
54790 Grand River Ave., New Hudson, MI, 48165 (hereinafter DISTRIBUTOR).
MANUFACTURER and DISTRIBUTOR may be referred to hereinafter, together, as the
“Parties” and individually as a “Party.”

 

WITNESSETH:

 

WHEREAS, MANUFACTURER desires to appoint DISTRIBUTOR as the independent
exclusive distributor of the Products (as defined below) anywhere within the
Territory, and DISTRIBUTOR wishes to obtain from MANUFACTURER the exclusive
right to market and sell the Products in the Territory, on and subject to the
terms and conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

ARTICLE I

 

Definitions

 

As used in this Agreement, each of the following terms has the meaning set forth
thereafter, such meaning to be equally applicable both to the singular and
plural forms of the terms herein defined:

 

"Affiliate" means any individual, partnership, corporation or company owning ten
percent (10%) or more of a Party, or any partnership, corporation or company in
which a Party has at least a ten percent (10%) ownership interest.

 

"Agreement" means this agreement, together with all schedules hereto now or
hereafter attached hereto, as may be modified, amended or supplemented from time
to time.

 

“Alternative Fuel” means CNG, LPG and E85 transportation fuels.

 

"Force Majeure" shall mean, cover and include the following: acts of God,
strikes, lock-outs, industrial disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, wash-outs, tornadoes, hurricanes, windstorms, arrest and
restraint of rulers and people, civil disturbances, boycotts, explosions,
breakage or accident to machinery or equipment, and any other causes similar to
those above, which are not within the reasonable control of the Party claiming
force majeure, and which by the exercise of due diligence such Party is unable
to overcome.

 

“OEM” means original equipment vehicle or engine manufacturer.

 

“Manufacturer’s Patents” means the patents registered or filed by Manufacturer,
including those patents listed on Schedule B.

 

"Products" means (1) those products manufactured by MANUFACTURER and which are
described in Schedule B attached hereto, and (2) unless the context indicates
otherwise, all spare and replacement parts for such products.

 

The terms "sale" and "resale" and any grammatical variant thereof shall include,
without limitation, sales, contracts for sale, conditional sales, installment
sales, rentals or leases, and any other arrangement whereby the Products are
placed at the disposal of the ultimate user.

 

"Territory" means the locations referred to in Schedule A attached hereto.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

All amounts are in United States Dollars.

 

ARTICLE II

 

Appointment as Distributor

 

2.01      Appointment as Exclusive Distributor. (a) MANUFACTURER appoints
DISTRIBUTOR as an independent EXCLUSIVE AUTHORIZED DISTRIBUTOR within the
Territory for 1) the sale of the Products for use in the conversion of vehicles
to use Alternative Fuel, 2) vehicles manufactured by automotive OEMs to operate
on Alternative Fuel utilizing a conversion system supplied by DISTRIBUTOR and 3)
for replacements in the general Alternative Fuel aftermarket; and, DISTRIBUTOR
hereby accepts this appointment, upon the terms hereinafter set forth herein.
For this purpose, MANUFACTURER hereby grants to DISTRIBUTOR the exclusive,
limited and non-transferable right and license to market, resell and distribute
the Products 1) directly to automotive OEMs for use in their manufactured
vehicles operating on Alternative Fuel utilizing a conversion system supplied by
Icom North America, LLC, IMEGA International USA, or Crazy Diamond Performance
or their affiliates and 2) for replacements in the general Alternative Fuel
aftermarket in the Territory, and 3) to its sub-distributors or agents for the
same markets. DISTRIBUTOR will not market, sell or distribute any Product
outside of the Territory, and will use its best efforts to ensure that any
Product sold by DISTRIBUTOR will not be re-sold outside of the territory. All
orders or direct inquiries received by MANUFACTURER with respect to the sale of
any Product in the Territory for the applications herein will be referred by
MANUFACTURER to DISTRIBUTOR. All orders or direct inquiries received by
DISTRIBUTOR with respect to the sale of any Product outside the Territory will
be referred by DISTRIBUTOR to MANUFACTURER.

 

(b) This Agreement only permits DISTRIBUTOR to resell Products originally sold
to DISTRIBUTOR by MANUFACTURER. The sales of, or offer to sell, Products to
DISTRIBUTOR by MANUFACTURER does not cover any other right to manufacture or
modify the Products.

 

(c) MANUFACTURER shall notify DISTRIBUTOR promptly every time it comes to its
attention that sales of the Product are being made in the Territory by persons
other than the DISTRIBUTOR or purchasers from DISTRIBUTOR and, at DISTRIBUTOR's
request and expense, shall take all steps, including litigation, as are
necessary to prevent such sales or as it considers reasonable to protect the
rights granted to DISTRIBUTOR. This excludes OEMs except those already
purchasing Alternative Fuel conversion equipment from DISTRIBUTOR.

 

(d) DISTRIBUTOR, on a non-exclusive basis, is authorized to sell the Products
for applications other than Alternative Fuel.

 

2.02      Independent Contractor. It is expressly declared that this Agreement
and the relationships between the parties established hereby does not constitute
a partnership, franchise, joint venture, agency, or contract of employment
between them. DISTRIBUTOR shall perform pursuant to this Agreement as an
independent contractor. Neither Party shall act or represent itself, either
directly or by implication, as an agent of the other Party. Except as stipulated
in this Agreement, neither Party shall have any rights, power, or authority to
act or to create any obligation, express or implied, on behalf of the other. Any
place or places of business maintained by DISTRIBUTOR in connection with the
performance of this Agreement shall be maintained at DISTRIBUTOR’s own name.
DISTRIBUTOR agrees to indemnify, defend and hold MANUFACTURER harmless from any
and all claims against MANUFACTURER from DISTRIBUTOR’s acts or failure to act
when required to do so.

 

2.03      Maintenance of Exclusivity in Territory. To maintain its exclusive
distribution rights in the Territory, DISTRIBUTOR agrees to order the minimum
yearly aggregate quantities of Products from MANUFACTURER set forth in Schedule
A attached hereto.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

  

2.04      Forecasts. DISTRIBUTOR shall deliver to MANUFACTURER (a) on the date
of this Agreement, and (b) thereafter, no later than the last day of each
calendar quarter, an estimate (“Estimate”) of the quantities of each specific
Product (the “Forecasted Products”) required by DISTRIBUTOR for the succeeding
two (2) calendar quarters. Forecasted Products will be shipped by MANUFACTURER
within 30 days of receipt of a purchase order from DISTRIBUTOR directly to
MANUFACTURER. Products which were not included in the Estimate as Forecasted
Products for the applicable period will be shipped on a commercially reasonable
efforts basis by MANUFACTURER.

 

ARTICLE III

 

Registration, Sales and Service of Products

 

3.01   Registration. (a) MANUFACTURER and DISTRIBUTOR understand and agree that
the Products may be required to be registered with the regulatory authorities of
a Territory before they are allowed to be resold or distributed in such
Territory. Therefore, for the purpose of distribution of Products, DISTRIBUTOR,
with MANUFACTURER’s assistance as necessary, agrees to, if necessary, register
the Products with such authorities.

 

(b) DISTRIBUTOR shall undertake all of the necessary and relevant formalities
and procedures in respect of registration of Products within a Territory, to
handle the verification and authentication formalities, etc. All of the
registration fees and the expenses (including translation, verification,
authentication, etc.) shall be paid by DISTRIBUTOR.

 

(c) MANUFACTURER retains all right, title, and interest in and concerning each
Product after such product is registered.

 

(d) DISTRIBUTOR will apply for registration as soon as documents are ready,
including any required translation. DISTRIBUTOR will keep MANUFACTURER updated
as to the process and timing including written evidence thereto. Registration
procedures should be accomplished in the period that the agencies take with
their formalities with proper documentation submitted.

 

3.02      Best Efforts. DISTRIBUTOR shall use its best efforts to sell and
promote the sale of the Products within the Territory. For Products sold to the
other than Alternative Fuel aftermarket DISTRIBUTOR shall conform to
MANUFACTURER retail pricing criteria in accordance with Schedule B, attached
hereto.

 

3.03      Technical Support. MANUFACTURER shall provide at its sole cost, if
requested by DISTRIBUTOR on an annual basis, personnel to assist in the
technical training on PRODUCTS of DISTRIBUTOR's personnel at DISTRIBUTOR
location. The number of MANUFACTURER personnel and length of stay in the
Territory is to be agreed upon by DISTRIBUTOR and MANUFACTURER; provided,
however, that MANUFACTURER shall provide at its own expense technical personnel
to attend 4 national trade shows per year where DISTRIBUTOR is exhibiting upon
DISTRIBUTOR’S prior written notice delivered at least 30 calendar days before
the date of such trade show.

 

3.04     Information on Products. MANUFACTURER shall from time to time provide
DISTRIBUTOR with such samples, catalogues, brochures, artwork and up to date
information concerning the Product as MANUFACTURER considers appropriate, or as
DISTRIBUTOR may reasonably require in order to assist DISTRIBUTOR with sales of
the Product in the Territory. To the extent it deems necessary DISTRIBUTOR shall
translate and reproduce all sales and support materials in the predominant
language of the Territory. The DISTRIBUTOR acknowledges that compliance with all
applicable laws and regulations and the accurate translation of any descriptive
or operational literature, including the expense thereof, shall be the
DISTRIBUTOR's sole responsibility. Before reproducing any materials that
represent the MANUFACTURER or it's Product, the DISTRIBUTOR must present copies
of finished artwork of any and all materials to be produced for MANUFACTURER
approval, and MANUFACTURER shall use it's best efforts to and approve as soon as
practical.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

3.05      Servicing. DISTRIBUTOR will be responsible for the sale and servicing
of the Product in the Territory. MANUFACTURER will provide a replacement Product
in exchange for any defective Product in accordance with Section 4.01.

 

ARTICLE IV

 

Inventory, Marketing and Other Distributor Covenants

 

4.01      Inventory; Facilities. (a) DISTRIBUTOR agrees to purchase and carry
adequate inventory of the Products to satisfactorily meet sales opportunity and
service demands. For this purpose, the DISTRIBUTOR shall place the first order
to MANUFACTURER within 60 (sixty) days from the date of this Agreement.

 

(b) DISTRIBUTOR shall provide, in its own name and at its own cost and to the
reasonable satisfaction of MANUFACTURER, adequate sales and storage facilities
for the Products.

 

4.02      Staffing. DISTRIBUTOR shall maintain at all times, to the reasonable
satisfaction of MANUFACTURER, sufficiently trained sales personnel to enable the
DISTRIBUTOR to perform its obligations under this Agreement, and for that
purpose, to participate in the sales training programs offered by MANUFACTURER.

 

4.03      Reporting; Recordkeeping. (a) DISTRIBUTOR shall submit, within ten
(10) days following the end of each quarter, to MANUFACTURER, a written report
including information about market situation, sales and promotional activities,
customer’s reaction to the Products, and any other information which may be
reasonably requested by MANUFACTURER.

 

(b) DISTRIBUTOR shall inform MANUFACTURER in a timely manner of any known
business opportunities involving the Products that the DISTRIBUTOR is unable to
pursue for whatever reason.

 

(c) DISTRIBUTOR agrees to keep accurate records of sales, revenues received,
discounts provided, and resale customers related to and from the distribution of
the Products during the initial term, any subsequent extensions and for a period
of twelve (12) months thereafter (the “Reporting Period”). During the Reporting
Period, DISTRIBUTOR agrees to provide a copy of such report if requested by
MANUFACTURER, not to exceed one request per month.

 

4.04      Defective Products. No Product shall be returned for credit except for
any defective Product which shall be replaced by MANUFACTURER if said defect in
the Product is reasonably determined by MANUFACTURER not to have been caused by
misuse, abuse, improper installation or application, repair, alteration,
accident, or negligence in the use, storage, transportation or handling of such
Product. MANUFACTURER shall reimburse DISTRIBUTOR for any reasonable costs,
supported by proper documentation, incurred by DISTRIBUTOR as a result of any
defective Product.

 

4.05      Marketing Materials. DISTRIBUTOR agrees to advertise the Products and
to distribute literature, pamphlets, and catalogues and to do such other tasks
as may be necessary to maintain the goodwill to customers within the Territory.
The advertisement, literature, pamphlets, catalogues and other promotional
materials shall be provided by MANUFACTURER pursuant to Section 3.04 to assure
that the information therein is true and correct. All marketing and sales
materials for the Product to be used by DISTRIBUTOR in the marketing effort will
be provided to MANUFACTURER, text in English, for written approval prior to use.
DISTRIBUTOR is granted a royalty free license to use the trade names and
trademarks as used by MANUFACTURER in the United States provided DISTRIBUTOR
shall submit the material containing the trade names and/or trademarks for
approval by MANUFACTURER in writing prior to use. All trade names used by
DISTRIBUTOR in the Territory containing all or any portion of trade names used
by MANUFACTURER outside the Territory shall be the property of MANUFACTURER.
DISTRIBUTOR shall not make nor permit any of its employees, agents, sales
representatives or subcontractors to make any representation or warranty with
respect to or otherwise describe any Products distributed and sold hereunder
except in strict accordance with literature relating thereto and written
descriptions thereof.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

4.06      Compliance with Laws. (a) DISTRIBUTOR agrees not to do anything in
violation of the U.S. Import and Export Administration statutes and regulations,
or similar laws and regulations within the Territory.

 

(b) DISTRIBUTOR agrees to comply with all laws applicable to the performance of
the Agreement, including the Anti-Kickback Act (41 U.S.C. §§ 51-58) and the Byrd
Amendment (31 U.S.C. § 1352).

 

(c) DISTRIBUTOR agrees to advise MANUFACTURER promptly of any laws or
regulations, which would affect the importation of Products into the Territory.

 

4.07      Licenses. DISTRIBUTOR shall arrange, at its expense, for any exchange
control approvals, import licenses and approvals for the importation of the
Products, and, when requested, to give MANUFACTURER evidence of such
applications, licenses or approvals.

 

4.08       Manufacturer’s Intellectual Property Rights. (a) DISTRIBUTOR will
immediately bring to MANUFACTURER’S attention any improper or wrongful use in
the Territory of MANUFACTURER’S Patents, trademarks, copyrights, emblems,
designs, models or similar industrial or commercial rights which come to
DISTRIBUTOR’S notice. DISTRIBUTOR shall assist MANUFACTURER, at MANUFACTURER
cost, in taking all steps to defend MANUFACTURER’S rights but shall not be
required to institute legal proceedings.

 

(b)      All rights not expressly granted herein are reserved by MANUFACTURER.
DISTRIBUTOR acknowledges and agrees that MANUFACTURER exclusively owns or has
procured the necessary third party rights to the Products, and any documentation
related thereto, and any MANUFACTURER trademark, trade name, service mark, logo
or icon that is proprietary to MANUFACTURER, whether or not registered.
DISTRIBUTOR recognizes that the Products enjoy deserved technical prestige,
trademark, trade name and other proprietary repute, business credit, and
goodwill within and outside the Territory and/or elsewhere. Except as provided
in Section 3, DISTRIBUTOR will not register or attempt to register any patents,
trademarks, service marks or trade names, copyrights or other intellectual
property rights covering the Products, services or processes owned, devised, or
manufactured by MANUFACTURER or covering any Products, services or processes of
a similar class. DISTRIBUTOR agrees that any registration or application in
breach of this covenant will inure to the benefit of MANUFACTURER and agrees to
assign and does hereby assign all legal and equitable rights, title and interest
in and to such application or registration to MANUFACTURER.

 

(c)      Upon MANUFACTURER’s written request, DISTRIBUTOR will use commercially
reasonable efforts to assist MANUFACTURER in preventing, investigating, and
prosecuting any infringement, by any individual, corporation, or other entity,
of any MANUFACTURER Patents, trademarks, service marks, copyrights, trade
secrets and like intellectual property rights within the Territory related to
the Products. DISTRIBUTOR agrees to promptly inform MANUFACTURER of any such
infringement DISTRIBUTOR becomes aware of.

 

(d)      DISTRIBUTOR agrees not to modify, adapt, prepare derivative works from,
decompile, or disassemble any Product. DISTRIBUTOR further agrees not to, at any
time, remove, obscure, or alter MANUFACTURER’s copyright notice, logos,
trademarks, or other proprietary rights notices affixed to or contained within
the Products. Other than as permitted herein, DISTRIBUTOR will not display or
otherwise use, remove, obscure, alter or permit any person or entity under its
control to display or otherwise use remove, obscure, alter any of the
trademarks, service marks, trade names, copyrights or other proprietary
designations, or any variations or combinations thereof, owned by MANUFACTURER,
without the prior express written consent of MANUFACTURER. DISTRIBUTOR will send
for appropriate approval, prior to the use of any trademark, service mark, trade
name, copyright or proprietary designation, or any variation or combination
thereof, a sample of each letterhead, invoice, price list, label, packaging
material, sign, brochure, and all other advertising, promotional, printed or
other material displaying or otherwise using the trademark, trade name, service
mark, copyright or other proprietary designation, or combination or variation
thereof, and will display or otherwise use only such material as MANUFACTURER
appropriately consents in writing to be displayed or otherwise used. Any such
approval shall not grant to DISTRIBUTOR, by implication or otherwise, any
ownership or other intellectual property right in or to such trademarks, service
marks, trade names or other intellectual property rights owned or controlled by
MANUFACTURER.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

ARTICLE V

 

Conditions of Sale to Distributor

 

5.01      Sales to Distributor. (a) It is expressly understood by the Parties
that all purchase orders for the Products shall be placed with MANUFACTURER and
that DISTRIBUTOR will be invoiced and make payments directly to MANUFACTURER.
The terms and conditions of this Agreement shall apply to and govern all orders
for the Products submitted to MANUFACTURER by DISTRIBUTOR. Nothing contained in
any such orders shall in any way modify such terms and conditions or add any
additional terms and conditions except as otherwise agreed to in writing by the
Parties. In the event of any conflicting terms between any purchase order and
this Agreement, the terms and conditions set forth in this Agreement shall
control.

 

(b) All orders for the Products placed by DISTRIBUTOR shall be in writing, and
may be initially placed by facsimile or electronic mail if a hard copy of the
written purchase order for such order is received by MANUFACTURER within ten
(10) business days after such facsimile or electronic mail is received by
MANUFACTURER. All orders placed with MANUFACTURER for Products shall be subject
to acceptance by MANUFACTURER, and MANUFACTURER shall notify DISTRIBUTOR in
writing of the acceptance or rejection of a purchase order and of assigned
delivery date for accepted orders within five (5) business days after receipt of
such order.

 

(c) MANUFACTURER reserves the right to cancel or delay shipment of any order
placed by DISTRIBUTOR and accepted by MANUFACTURER, if DISTRIBUTOR (i) fails to
make any payment as provided herein; or (ii) otherwise fails to comply with the
terms and conditions of this Agreement.

 

(d) Once an order placed by DISTRIBUTOR has been accepted by MANUFACTURER, it
may not be cancelled by DISTRIBUTOR, unless (i) MANUFACTURER has failed to ship
the order, or any portion thereof, within thirty (30) business days of the
requested delivery date; (ii) DISTRIBUTOR provides written notice of
cancellation, and MANUFACTURER acknowledges such cancellation in writing; and
(iii) MANUFACTURER has not yet shipped the order or portion thereof which
DISTRIBUTOR desires to cancel. [In such a case, DISTRIBUTOR will pay a ten
percent (10%) cancellation charge to MANUFACTURER for all costs already incurred
by MANUFACTURER as well as any material and/or labor commitments made by
MANUFACTURER.]

 

(e) MANUFACTURER, in its sole discretion, shall have the right to discontinue
the marketing, production, distribution of any or all of the Products at any
time during the term of this Agreement, provided that MANUFACTURER gives thirty
(30) days prior written notice to DISTRIBUTOR. MANUFACTURER shall be under no
obligation to continue the production of any Product. MANUFACTURER may modify,
replace, and improve any Product, at MANUFACTURER’S discretion, without prior
notice to DISTRIBUTOR and liability of any kind.

 

(f) MANUFACTURER’s 30 day return policy, outside of warranty claims, is set
forth on Schedule A attached hereto.

 

5.02      Shipping and Delivery. (a) The Products shall be shipped as agreed to
by both parties.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

(b) Delivery to DISTRIBUTOR shall be F.O.B. MANUFACTURER plant (as such terms
are defined by INCOTERMS2000) with all costs, insurance and freight paid by
DISTRIBUTOR. MANUFACTURER shall not be liable for transportation or for loss or
damage in transit. Claims for shortage or damages to shipments shall be made
against the carrier by DISTRIBUTOR. Claims for shortage not attributable to the
carrier must be initiated by DISTRIBUTOR against MANUFACTURER within ten (10)
days after arrival of shipment at the specified destination. Shipping dates are
estimated, and MANUFACTURER shall not be liable for loss or control including,
but not limited to, compliance with regulations, orders or instructions of any
governmental authority, or any department or agent thereof, and Force Majeure,,
and delays resulting from any such causes shall extend the time for delivery
correspondingly. As it relates to shipping, in no event shall MANUFACTURER be
liable for consequential, incidental, punitive, or special damages due for any
reason whatsoever.

 

5.03      Pricing and Payment. (a) Prices of the Products listed in Schedule B
are to remain as listed in such Schedule B for a twelve (12) month period
following the date of this Agreement. Thereafter, MANUFACTURER reserves the
right to increase the prices on a semi-annual basis. MANUFACTURER shall give
DISTRIBUTOR 60 days prior written notice of any price increases.

 

(b) The prices for the Products on Schedule B do not include any special or
required labels and marking, which is different from MANUFACTURER’s standard
export packing. DISTRIBUTOR shall advise of any special packing, marking or
labeling which may be required, and such additional costs shall be added to the
final purchase price of Products.

 

5.04      Taxes. The prices of the Products on Schedule B do not include
transportation, customs duties, tariffs, taxes, fees or other charges which may
be imposed on the importation, handling, transportation, purchase, use or sale
of the Products. In addition to the prices, the amount of any present or future
duty, tariff, tax, fee or charge applicable to the importation, handling,
transportation, purchase, use or sale of the Products shall be paid by
DISTRIBUTOR except where law otherwise provides, in which event the amount of
such duties, tariffs, taxes, fees or charges shall be added to the then current
prices of the Products listed on Schedule B.

 

5.05      Modifications to Products. (a) DISTRIBUTOR shall not make any changes
to the Product without the prior written approval of MANUFACTURER. Any proposed
changes, text in English, must be submitted to MANUFACTURER in writing with
supporting drawings and technical information. No response by MANUFACTURER
within thirty (30) days shall be deemed as non-approval of the proposed changes.

 

(b) Any changes to the Product remain the sole property of MANUFACTURER or the
patent holders, as the case may be. MANUFACTURER agrees to return to DISTRIBUTOR
any and all information submitted to MANUFACTURER for proposed changes in the
event those changes are not approved. The return of non-approved material shall
be returned within thirty (30) days of notification.

 

5.06      Upgrades to Products. MANUFACTURER shall provide to DISTRIBUTOR,
during the term of this Agreement, any and all modifications or upgrades made by
MANUFACTURER to the Product distributed in the United States. The modifications
and upgrades shall not be subject to the pricing provisions of Section 5.03(a)
herein.

 

5.07      New Products. MANUFACTURER shall offer to DISTRIBUTOR for exclusive
distribution in the Territory any new Product not listed on Schedule A attached
hereto, manufactured and distributed by MANUFACTURER in the United States. The
new Products shall be offered under an entirely new agreement negotiated between
MANUFACTURER and DISTRIBUTOR. Should DISTRIBUTOR and MANUFACTURER not reach
agreement as to any new Product, MANUFACTURER shall retain the right to
distribute such new Product in the Territory and the right to secure a
distributor to market, sell and distribute such new Product in the Territory
under terms substantially the same as those offered to DISTRIBUTOR.

 

5.08      Confidentiality. “Confidential Information” shall mean any
confidential technical data, trade secret, know-how or other confidential
information disclosed by MANUFACTURER to DISTRIBUTOR in writing, orally, or by
drawing or other form. MANUFACTURER hereby grants DISTRIBUTOR a license to
utilize such Confidential Information and all patents, to the extent necessary
or advisable to perform its obligations hereunder.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

(a)      Notwithstanding the foregoing, Confidential Information shall not
include information which: (i) is known to DISTRIBUTOR at the time of disclosure
or becomes known to DISTRIBUTOR without breach of this Agreement; (ii) is or
becomes publicly known through no wrongful act of DISTRIBUTOR; (iii) is
rightfully received from a third party without restriction on disclosure; (iv)
is independently developed by DISTRIBUTOR; or (v) is disclosed pursuant to
judicial order, requirement of a governmental agency or by operation of law.

 

(b)      DISTRIBUTOR agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of
MANUFACTURER for any purpose other than for the performance of the rights and
obligations hereunder during the term of this Agreement and for a period of five
(5) years thereafter, without the prior written consent of MANUFACTURER.
DISTRIBUTOR further agrees that Confidential Information shall remain the sole
property of MANUFACTURER and that it will take all reasonable precautions to
prevent any unauthorized disclosure of Confidential Information by its
employees.

 

(c)      Upon the request of MANUFACTURER, DISTRIBUTOR will promptly return to
MANUFACTURER all Confidential Information furnished hereunder and all copies
thereof.

 

(d)      Neither Party shall disclose any of the specific terms of this
Agreement to any third party without the prior written consent of the other
Party, which consent shall not be withheld unreasonably. Notwithstanding the
foregoing, any party may disclose information concerning this Agreement as
required by the rules, orders, regulations, subpoenas or directives of a court,
government or governmental agency, after giving prior notice to the other Party.

 

(e)      If DISTRIBUTOR breaches any of its obligations with respect to
confidentiality and unauthorized use of Confidential Information or the Products
hereunder, MANUFACTURER shall be entitled to equitable relief to protect its
interest therein, including but not limited to injunctive relief, as well as
money damages notwithstanding anything to the contrary contained herein.

 

ARTICLE VI

 

Warranties

 

6.01      Warranty. MANUFACTURER warrants that the products, which it sells to
the DISTRIBUTOR, seller, reseller, or customer, shall be free from defects in
workmanship or materials. Except in the case of damage or defect attributable to
MANUFACTURER, the DISTRIBUTOR, seller, reseller, or customer shall have no claim
against MANUFACTURER for any damaged or defective product or part. In the event
that any products or parts shall prove to be defective in workmanship or
materials within a period of sixty (60) days from the delivery thereof to the
DISTRIBUTOR, seller, reseller, or customer, MANUFACTURER shall repair or replace
the same without cost to the Distributor, seller, reseller or customer. Except
as herein stated, MANUFACTURER shall not be liable for any damages or for the
breach of any warranty, express or implied, or for any other obligation or
liability on account of the products which it may sell to the DISTRIBUTOR,
reseller, seller or customer.

 

(a) If during the term of this Agreement the DISTRIBUTOR shall have reason to
believe it has any claim against MANUFACTURER in respect of any transaction
growing out of this Agreement, the DISTRIBUTOR shall notify MANUFACTURER in
writing within sixty (60) days after it knows or has reason to know the basis of
any such claim.

 

(b) Failure to give the notice prescribed by Subsection (a) of this section
shall relieve MANUFACTURER from all liability on any claim in respect to any
transaction arising out of this Agreement.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

(c) The provisions of this section shall survive the termination of any other
portions of this Agreement.

 

6.02      Limitations. (a) IT IS EXPRESSLY AGREED THAT THE WARRANTY SET FORTH
HEREIN SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE DISTRIBUTOR, ITS CUSTOMERS
AND PRODUCT USERS. UNDER NO CIRCUMSTANCES SHALL MANUFACTURER BE LIABLE FOR ANY
COSTS, LOSS, EXPENSE, DAMAGES, SPECIAL DAMAGES, INCIDENTAL DAMAGES OR
CONSEQUENTIAL DAMAGES ARISING DIRECTLY OR INDIRECTLY FROM THE DESIGN,
MANUFACTURE, SALE, USE OR REPAIR OF THE PRODUCTS, WHETHER BASED UPON WARRANTY,
CONTRACT, NEGLIGENCE OR STRICT LIABILITY. IN NO EVENT WILL LIABILITY EXCEED THE
PURCHASE PRICE OF THE APPLICABLE PRODUCT.

 

(b) EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PRODUCTS, PARTS AND SERVICES ARE
PROVIDED ON AN “AS IS” BASIS. THE WARRANTY AND LIMITS OF LIABILITY CONTAINED
HEREIN ARE IN LIEU OF ALL OTHER WARRANTIES AND LIABILITIES, EXPRESSED OR IMPLIED
ARISING BY LAW, CUSTOM, BY ORAL OR WRITTEN STATEMENTS. ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, AND
WARRANTIES ARISING FROM COURSE OF DEALING, USAGE OR TRADE PRACTICE, AND ANY
DUTIES OF LACK OF NEGLIGENCE OR WORKMANLIKE EFFORT ARE HEREBY DISCLAIMED BY
MANUFACTURER, ITS LICENSORS AND REPRESENTATIVES.

 

(c) MANUFACTURER neither assumes, nor authorizes any person to assume for it,
any other warranty obligation in connection with the sale of the Products. This
warranty shall not apply to any Products or parts of Products which (a) have
been repaired or altered outside of MANUFACTURER's facilities unless such repair
was authorized in advance by MANUFACTURER; or (b) have been subject to misuse,
negligence or accident; or (c) have been used in a manner contrary to
MANUFACTURER's instructions.

 

(d) In case of any part or parts of Products not manufactured by MANUFACTURER,
there is no warranty from MANUFACTURER; provided, however, MANUFACTURER extends
to DISTRIBUTOR any warranty received by MANUFACTURER from MANUFACTURER's
supplier of such parts, but only to the extent and limitations granted to
MANUFACTURER.

 

6.03      Indemnification. Each party, its successors, assigns, and affiliates
(the “Indemnifying Party”) shall indemnify, defend and hold the other party, its
successors, assigns, and affiliates (the “Indemnified Party”) harmless from and
against any losses, liabilities, claims, actions, and expenses, including
reasonable attorneys' fees, arising out of: (a) in the case of MANUFACTURER, a
claim alleging that the Products infringe any U.S. patent, trademark or
copyright of any third party, validly granted and in force under the laws of the
United States of America; or (b) in the case of DISTRIBUTOR, a claim arising out
of the breach of any of DISTRIBUTOR’s material obligations under this Agreement,
or of any of the representations and warranties and covenants set forth herein.

 

(b) An Indemnified Party shall promptly notify in writing of any claims, demands
or lawsuits covered by this indemnity, provided, however, that the Indemnified
Party’s failure to promptly notify the Indemnifying Party shall not affect the
Indemnifying Party’s indemnity obligations hereunder unless, and only to the
extent that, such failure materially impairs the Indemnifying Party’s ability to
defend against such claim, demand or lawsuit. Promptly after receipt of such
notice, the Indemnifying Party shall assume the defense of such claim. If the
Indemnifying Party fails, within a reasonable time after receipt of such notice,
to assume the defense, then the Indemnified Party shall have the right to
undertake the defense, compromise, and settlement of such claim for the account
and at the expense of the Indemnifying Party. Notwithstanding the above, if an
Indemnified Party in its sole discretion so elects, such Indemnified Party may
also participate in the defense of such actions by employing counsel at its
expense, without waiving the Indemnifying Party’s obligations to indemnify or
defend, provided that the Indemnifying Party is not prejudiced by such actions.
The Indemnifying Party shall not settle or compromise any claim or consent to
the entry of any judgment to the extent that the judgment or settlement would
prejudice or damage an Indemnified Party, without the prior written consent of
such Indemnified Party

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

ARTICLE VII

 

Term

 

7.01      Term. This Agreement shall become effective on the date of execution
by DISTRIBUTOR and MANUFACTURER, and shall run for an initial term of five (5)
years, unless sooner terminated as provided for herein. This Agreement shall be
automatically renewed for additional one (1) year periods so long as the minimum
yearly quantities as provided in Schedule A attached hereto are met.
MANUFACTURER shall hold the price of the Product constant for the first year,
but reserves the right to change the price for future periods as provided in
Section 5.03 herein.

 

ARTICLE VIII

 

Termination

 

8.01      Termination by Either Party.  Either Party may terminate this
Agreement by written notice of termination delivered to the other Party, such
termination to be effective not less than ninety (90) days after receipt of such
notice, unless the Parties agree to such termination becoming effective on a
sooner date; providing however that, in the absence of any material breach, such
termination must be mutually agreed-to by the Parties.

 

8.02      Termination by Manufacturer. MANUFACTURER may terminate this Agreement
immediately by delivering to DISTRIBUTOR or its representative notice of such
termination in the event of the happening of any of the following:

 

      i. Any attempted transfer or assignment of this Agreement, or any right or
obligation hereunder, or any sale, transfer, relinquishment voluntary or
involuntary by operation of law, or otherwise of any majority interest in the
direct or indirect ownership, control or active management of DISTRIBUTOR
without the prior written approval of MANUFACTURER and before the transfer of
assignment of this agreement will be valid, said approval shall not to be
unreasonably withheld; or

 

      ii. The execution by DISTRIBUTOR of an assignment for the benefit of
creditors; the conviction of DISTRIBUTOR or any principal officer of DISTRIBUTOR
of any crimes which in the opinion of MANUFACTURER may adversely affect the
ownership, operation, management, business or interest of DISTRIBUTOR or
MANUFACTURER; or

 

      iii. Failure of DISTRIBUTOR to pay when due any indebtedness owing by
DISTRIBUTOR to MANUFACTURER, unless expressly waived in writing by MANUFACTURER
or cured within seven (7) days of notice by MANUFACTURER;

 

iv. Conduct any portion of its business or uses any of the Products in a manner
that MANUFACTURER reasonably believes threatens the validity or integrity of any
of MANUFACTURER’s Patents or threatens the goodwill associated therewith;

 

v. fails or refuses to comply with any other material provision of this
Agreement or any reasonable instruction of the Company concerning use of any of
the Product; or

 

vi. The sale of all or substantially all of DISTRIBUTOR's assets.

 

8.03      Automatic Termination. This Agreement shall terminate automatically
and without the giving of notice in the event of either Party becoming
insolvent, DISTRIBUTOR having outstanding balances due and owing MANUFACTURER
for a period longer than ninety (90) days or either Party suffering appointment
of a temporary or permanent receiver, trustee, or custodian for all or a
substantial part of its assets who shall not be discharged within ninety (90)
days.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

8.05      Termination by Either Party. Notwithstanding any other provision of
this Article VIII, either Party may terminate this Agreement for failure by the
other Party to perform or adhere to any of its obligations under this Agreement
by notifying the other Party of such default and allowing the other Party thirty
(30) days to cure said default. The Party giving notice of default may terminate
this Agreement at any time thereafter upon notice to the other Party.

 

8.06      Any termination of this Agreement shall not release DISTRIBUTOR from
paying any amount which may then be due and owing to MANUFACTURER or from any
obligation to pay for any Products which may be ordered by DISTRIBUTOR and
shipped prior to the effective date of such termination. In the event of any
termination of this Agreement, all obligations owed by DISTRIBUTOR to
MANUFACTURER shall become immediately due and payable on the effective date of
termination whether otherwise then due or not (without presentment, demand,
protest or notice of any kind, all of which are hereby waived by DISTRIBUTOR),
and MANUFACTURER may offset and deduct from any or all amounts owed to
DISTRIBUTOR any or all amounts owed by DISTRIBUTOR to MANUFACTURER rendering to
DISTRIBUTOR the excess, if any.

 

8.07      Effect of Termination. Upon the termination of this Agreement the
following shall occur:

 

      i.      DISTRIBUTOR and its Affiliates shall immediately cease to,
directly or indirectly, represent to the public or hold itself out as a present
or former distributor of the Products or in any other way affiliate itself with
MANUFACTURER; and

 

      ii.      DISTRIBUTOR and its Affiliates will not use any re-productions,
counterfeit, copy or colorable imitation of MANUFACTURER's trademarks,
copyrights, logos or other proprietary marks or undertake any other conduct
which is likely to cause confusion, mistake or deception, or which is likely to
dilute MANUFACTURER's rights in and to its proprietary marks; and

 

      iii.      DISTRIBUTOR and its Affiliates shall cease to display or
otherwise use all trademarks, service marks, trade names, copyrights, other
proprietary designations, and variations and combinations thereof, for which
consent to display or otherwise use was granted, and shall immediately deliver
to MANUFACTURER or destroy, at MANUFACTURER’s sole discretion, free of any
charge, all materials of any type or kind displaying or otherwise using the same
and all marketing and sales materials for the Products, all technical drawings
and specifications for the Products and all other Confidential Information
provided by MANUFACTURER to DISTRIBUTOR or which are in DISTRIBUTOR 's control.

 

iv.      Notwithstanding termination, DISTRIBUTOR shall be at liberty to sell
its remaining stock to any entity without being in violation of the terms of
this Agreement.

 

8.08      During the term of this Agreement and for a period of three (3) years
after the termination of this Agreement, for any reason whatsoever, DISTRIBUTOR
and its Affiliates shall not in any manner engage directly or indirectly in the
marketing, distribution or sale of any Products competitive with the Products
covered by this Agreement. Competitive Products are defined as those Products
falling within the scope of the patents listed on Schedule B attached hereto.

 

8.09 The rights to terminate this Agreement given hereunder shall be without
prejudice to any other right or remedy of either Party in respect of the
violation concerned (if any) or any other violation.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

ARTICLE IX

 

Miscellaneous

 

9.01      Entire Agreement; Modification. This Agreement supersedes all prior or
contemporaneous agreements, representations, warranties and understandings and
contains the entire agreement between the Parties hereto. No amendment,
modification, termination, or waiver of any provision of this Agreement, nor
consent to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by duly authorized representatives of each
Party hereto. No notice to, or demand on, DISTRIBUTOR in any case shall entitle
it to any other or further notice or demand in similar or other circumstances.
No failure or delay on the part of MANUFACTURER in exercising any right, power
or remedy, hereunder, shall retire the right, power or remedy.

 

9.02      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns, except that DISTRIBUTOR shall not have the right to assign or otherwise
transfer its rights hereunder or any interest therein without the prior written
consent of MANUFACTURER; such consent shall not be unreasonably withheld or
delayed.

 

9.03      No Liability. MANUFACTURER shall not by reason of termination of the
Agreement be liable to DISTRIBUTOR for any claims, losses, costs, expenses, or
damages, including but not limited to, compensation, reimbursement, or damages
arising from, resulting from, or related to loss of revenue, loss of profit,
investments or expenditures of goodwill of DISTRIBUTOR.

 

9.04      Notices. All notices, requests, demands, directions and other
communications provided for hereunder shall be in writing (including fax or
e-mail) and mailed or delivered to the applicable Party at the address of such
Party set forth on the first page hereof or at such address as a Party shall
notify the other Party of in writing. Each such notice, request, demand,
direction or other communication shall be deemed delivered (a) on the date
delivered if by personal delivery, (b) on the date of transmission if by fax,
(c) on the date when responded to if by e-mail, and (d) on the date upon which
the return receipt is signed or delivery is refused or the notice is designated
by the postal authorities as non-deliverable, as the case may be, if mailed.

 

9.05      Insurance. DISTRIBUTOR shall at its own expense purchase and maintain
comprehensive general liability insurance, including contractual liability
insurance and product liability insurance, on an occurrence basis against claims
for bodily injury or death, including personal injury and property damage. All
policies of insurance shall provide that MANUFACTURER is an additional insured.
In addition, all such policies shall contain an agreement on the part of the
insurers that in the event of cancellation of the policy in whole or in part, or
by a reduction as to coverage or amount thereof, whether initiated by the
insurer or any insured, the insurer shall provide at least thirty (30) days'
advance written notice to MANUFACTURER prior to such cancellation or reduction
in coverage.

 

9.06      Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the violation thereof shall first be resolved by negotiations
between MANUFACTURER and DISTRIBUTOR. If such negotiations do not resolve the
dispute, either Party has the right to submit the dispute to the American
Arbitration Association (“AAA”) for arbitration which shall be conducted in
accordance with the AAA’s arbitration rules in effect at the time of applying
for arbitration. The arbitral award is final and binding upon both parties.

 

9.07      Governing Law. This Agreement and any arbitration relating thereto
shall be governed by and construed under the laws of the State of New Mexico,
United States of America. The United Nations Conventions on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

9.08      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
original and all of which taken together shall constitute one complete
instrument.

 

9.09      Headings. Headings in this Agreement are included herein for
convenience of references only and shall not constitute a part of this Agreement
for any other purpose.

 

9.10      Severability. In the event any section, paragraph or portion of this
Agreement shall be, or be deemed to be by the AAA in accordance with paragraph
9.06 above, void, voidable or invalid for any reason, this Agreement shall be
otherwise valid and enforceable as if the void, voidable or invalid section,
paragraph or portion of this Agreement had not been a part of it in the first
instance except for the provisions under Article VIII herein.

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

9.11 Force Majeure.

 

      i) If either Party is affected by Force Majeure it shall immediately
notify the other Party of the nature and extent thereof.

 

      ii) Neither Party shall be deemed to be in violation of this Agreement or
otherwise be liable to the other, by reason of any delay in performance, or
non-performance, of any of its obligations hereunder to the extent that such
delay or non-performance is due to any Force Majeure of which it has notified
the other Party and the time for performance of that obligation shall be
extended accordingly.

 

      iii) If the Force Majeure event in question persists for a continuous
period of six (6) months, the Parties shall enter into bona fide discussions
with a view to alleviating its affects, or to agreeing upon such alternative
arrangements as may be fair and reasonable.

 

9.12 Waiver. Any waiver by either Party of a violation of any provision of this
Agreement shall not be construed as a waiver of any subsequent violation of the
same or any other provision thereof.

 

9.13 Attorneys’ Fees. In the event of any controversy or claim or dispute
between the Parties arising out of or relating to this Agreement, or the breach
of this Agreement, the prevailing Party will be entitled to recover, from the
losing Party, reasonable attorneys' fees, expenses and costs. 

 

(Signature Page Follows)

 

  Initials ____/____
 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

IN WITNESS WHEREOF, the Parties hereto have affixed their signatures and
initialed each page hereof as of the date first written above.

 

MANUFACTURER   DISTRIBUTOR   Enerpulse Technologies, Inc.   Green Bridge
Technologies LLC   2451 Alamo SE   54790 Grand River Ave.   Albuquerque, NM USA
87106   New Hudson, MI, 48165           /s/ Louis S. Camilli   /s/ Albert
Venezio   Name: Louis S. Camilli   Name: Albert Venezio   Title: President  
Title: Chairman  

 

DISTRIBUTOR INFORMATION

 

Name:  ___________________________________________________________________________

 

Principal
Contact: __________________________________________________________________

 

Street
Address: ____________________________________________________________________

 

Street
Address: ____________________________________________________________________

 

City: ___________________ State: ___________ Postal Code: _________
Country: ____________

 

Telephone: _________________________________FAX:
__________________________________

 

E-Mail: ____________________________________ URL:
__________________________________

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

SCHEDULE A

 

TERRITORY

 

USA – Exclusive for the entire country

Canada - Exclusive for the entire country

Mexico - Exclusive for the entire country

Caribbean – Exclusive to include Trinidad and Tobago, Dominican Republic,
Bermuda, Cayman, Bahamas, Puerto Rico, US Virgin Islands and Jamaica

 

CARVE-OUTS

 

DISTRIBUTOR is expressly prohibited from offering or selling Products to the
following companies or their affiliates:

 

Caterpillar

Cummins

Westport Innovations

Power Solutions International

 

ANNUAL MINIMUM AGGREGATE PURCHASE QUANTITIES REQUIRED TO MAINTAIN EXCLUSIVITY

 

First year [***]/pcs Second year [***]/pcs Third year [***]/pcs Fourth year
[***]/pcs Fifth year [***]/pcs

 

PULSTAR 30 DAY MONEY BACK GUARANTEE

 

MANUFACTURER extends to DISTRIBUTOR its “30 Day Money Back Guarantee” as
follows:

 

If your customer is not 100% satisfied with their Pulstar® pulse plugs within 30
days of purchase (proof of pruchase required), they can be returned for a full
refund. GUARANTEED! If Pulstar plugs are returned to DISTRIBUTOR under this
policty, they will be replaced by MANUFACTURER at no charge.

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

SCHEDULE B

 

Product and PRICING

(US Dollars) FOB MANUFACTURER DOCK

 

Alternative Fuel

 



Model MSRP   DISTRIBUTOR Typical application NAD1/10 $16.99   $ [***] Ford/GM
1980-2000 NBE1/10 $16.99   $ [***] Chrysler/foreign NBE2/8 $16.99   $ [***]
Commercial NDG1/10 $16.99   $ [***] Foreign late-model NEF1/10 $16.99   $ [***]
Ford GM late-model NGG1/10 $16.99   $ [***] Foreign 4-valve late-model NNK1/5
$99.99   $ [***] Commercial M14 X 19mm non-r NNK1R/5 $119.99   $ [***]
Commercial M14 X 19mm resistor



 

Gasoline

                             

Model MAP* MSRP DISTRIBUTOR Typical application AD1H $14.99 $15.99 $ [***] GM
and Ford BE1H $14.99 $15.99 $ [***] Chrysler, Euro, Asia BE2H $14.99 $15.99 $
[***] High Performance Euro CB1H $14.99 $15.99 $ [***] Early GM Ford DG1H $14.99
$15.99 $ [***] Late model Chrysler, Euro, Asia EF1H $14.99 $15.99 $ [***] Late
model Ford GM GG1H $14.99 $15.99 $ [***] Late model Euro Asia HE1H $14.99 $15.99
$ [***] Late model Harley Davidson

 

* DISTRIBUTOR agrees to comply with MANUFACTURER’S MAP policy

 

MINIMUM ORDER QUANTITY: 1,000 AGGREGATE UNITS

 

PAYMENT TERMS: NET 30 DAYS

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “[***]” have been omitted, and such
omitted portions have been filed separately with the Securities and Exchange
Commission (SEC). Confidential treatment has been requested with respect to the
omitted portions.

 

SCHEDULE B (Cont’d)

 

PATENTS

 

UNITED
STATES
PATENTS   FOREIGN
PATENTS     RE32,505   1,576,071   Japan 4,333,126   1,875,134   Japan 4,402,036
  0,044,862   Euro 4,589,398   0,174,346   Euro 5,272,415   2,365,138   Canada
5,371,436   285,423   Mexico 6,329,743   289,773   Mexico 8,278,808   5,033,872
  Japan 8,049,399   300,543   Mexico 8,672,721   ZL200780013176.9   China    
2007249192   Australia     5383491   Japan     ZL200780027642.9   China    
2007275029   Australia

 

 

